Eisk, J.
(dissenting). After reargument, and on more mature deliberation, I am obliged to dissent in this case. The majority opinion announces a rule which,- in my judgment, is technical in the extreme. It gives effect to the mere letter of the statute, and ignores its true meaning and intent. I believe in a case like this, involving, as it does, the right of redemption, the court should give the statute a liberal construction in favor of the redemptioner. Such is the rule as I understand it; and the rule is a wise and salutary one, as it works no injustice to the certificate holder who gets his money with interest, while the property is made to satisfy as much of the debtor’s liabilities as possible. It is held by the majority of my associates that, because the certificate or note of the record as to the mortgage under which a redemption is *467sought was signed by the deputy register of deeds in his own name, and not in the name of his principal by himself as such deputy, that the alleged redemption is utterly null and void. This in the face of the fact that the officer from whom the-redemption was attempted to be made was satisfied with the proof submitted by appellant of his right to redeem, and accepted the money necessary to effect such redemption.
I deem the majority opinion erroneous and the precedent thereby established most dangerous, and will, without elaboration, state my reasons.
1st. I believe that the statutory requirement as to proof of the mortgage was sufficiently complied with. In other words, the language of the Code (§ 7146), “or, if he redeems upon a mortgage or other lien, a note of the record thereof certified by the register of deeds” should not be construed literally, but that all that is and was intended to be required was a note of such record signed by the officer in charge of the office, having authority to represent and act for the register. In any event where such deputy affixed the official seal of the office to such document, together with his own signature, it is, I believe, a substantial compliance with the statute, and cannot be treated as a nullity. At most it is a mere irregularity. I think the affixing of the seal of the office when the certificate is signed by the deputy should be treated in a case like this as the equivalent of subscribing the officer’s name by such deputy. There can be no doubt that, in making the certificate or note of the record in question, the deputy acted in the line of his official duties, and is responsible on his bond to the register of deeds for a failure to perform such duties according to law. The case of Wilson v. Russell, 4 Dak. 376, 31 N. W. 645, is chiefly relied on by my associates as sustaining their conclusion. As I read the opinion it is far from being in point in the case at bar. There, a deputy sheriff, in conducting foreclosure proceedings by advertisement, did so in the name of his principal, the sheriff. He made the certificate of sale, and acknowledged the same in the name of his principal by himself as deputy, and the sheriff’s deed was signed and acknowledged by the sheriff in person. The foreclosure was sought to be set aside.upon the alleged grounds that the deputy was an independent officer, and should have acted in his name as deputy merely, and that the acknowledgments of the certificate of sale and deed were insufficient. The court very *468properly held that the proceedings were valid, and it refused to vacate the same. No such question as is here involved was before the court. The inevitable logic of the majority opinion, in exacting a compliance with the strict letter of the statute, is that no redemption can be made during a vacancy in the office of the register of deeds by death or otherwise, although the Code gives the debtor or redemptioner one full year from the sale in which to redeem. I apprehend that in such an event some other proof of the record of the instrument under which it is sought to redeem would suffice.
2d. I do not think the statutory provisions (§ 7146, Revised Codes), requiring certain proof to be made to the officer, were intended for the benefit of the certificate holder. Such proof is made ex parte to such officer, and is in no way binding on the holder of the certificate. He may always question the fact of the alleged redemptioner’s right to redeem, even though such proof is strictly in conformity with the statute. He ought not to be permitted to use technicalities as to such proof. If the same, although not technically as required by statute, is satisfactory to the officer to whom such proof is made, and he accepts the redemption money, the certificate holder ought not to be permitted to complain, for he is not injured. He, of course, may always question the alleged redemptioner’s right to redeem, but if he is in fact a redemptioner, the holder of the certificate is in no way injured. Suppose a person who is unquestionably a legal redemptioner applies for a certified note of the record of the mortgage under which he claims the •right to redeem preparatory to effecting a redemption, and the deputy in charge of the office of the register of deeds prepares and delivers to him a certificate identically like the one in this case. He presents it to the sheriff with his other proof, without examining the same, relying on the presumption that it is properly executed. Such proof is satisfactory to the sheriff, and he accepts the redemption money one week before the expiration of the year of redemption. The day following the expiration of the redemption period the certificate holder, while conceding that the alleged redemptioner was a lawful redemptioner under the statute, repudiates such redemption solely on account of the irregularity of the certificate aforesaid. Is it possible that any court would uphold such a contention? I think not. Whether the attempted redemption was made a week before the expiration of the redemption *469period or on tbe last day thereof, tbe rule would, of course, be tbe same.
Nor tbe above briefly stated reasons, I find myself unable to concur in tbe majority opinion.